Citation Nr: 1722918	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right hip disability.

2.  Entitlement to service connection for right hip disability, including degenerative joint disease, status post arthroplasty, to include as secondary to service-connected spinal stenosis.

3.  Entitlement to a rating in excess of 10 percent for service-connected laceration, right hand, dorsal aspect of interosseous space (right hand disability).

4.  Entitlement to higher ratings for service-connected left hip degenerative joint disease, evaluated initially as 10 percent disabling from June 6, 2003, 20 percent disabling from August 5, 2005, 10 percent disabling from May 27, 2010, 100 percent disabling from March 16, 2011, and 70 percent disabling from May 1, 2012.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009, September 2010, and February 2012 in which the New Orleans, Louisiana Regional Office (RO), in part, denied service connection for a right hip disability, continued a 10 percent rating for the Veteran's service-connected right hand disability; and, granted service connected and assigned an initial 10 percent rating for the Veteran's service-connected left hip disability, effective June 6, 2003.
 
In June 2015, the Board remanded these claims for further evidentiary development.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of increased rating for left hip degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right hip disability.  New and material evidence with regard to this claim was not received within the one year appeal period.

2.  The evidence received since the March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right hip disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right hip disability, diagnosed as degenerative joint disease of the right hip, status post arthroplasty, is attributable to his service-connected spinal stenosis.

4.  The Veteran's laceration, right hand, dorsal aspect of interosseous space causes no more than mild incomplete paralysis of the median and ulnar nerves.


CONCLUSIONS OF LAW

1.  The March 2004 RO decision that denied the claim for entitlement to service connection for right hip disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1100 (a), 20.1104 (2016).

2.  Evidence received since the March 2004 RO decision is new and material and the criteria for reopening of the claim for entitlement to service connection for right hip disability have therefore been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The Veteran's right hip disability, diagnosed as degenerative joint disease of the right hip, status post arthroplasty, is proximately due to, or the result of, his service-connected spinal stenosis. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a rating in excess of 10 percent for laceration, right hand, dorsal aspect of interosseous space have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the claims pertaining to the Veteran's right hip disability, adjudicative action taken in the instant decision is fully favorable; therefore, a discussion of VA's duties to provide notification and assistance pertaining to the claim to reopen and claim for service connection is not necessary. The following discussion pertains to the Veteran's claim for increased rating for right hand, dorsal aspect of interosseous space.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the claim for increased rating for laceration, right hand, dorsal aspect of interosseous space, the record reflects that the RO provided the Veteran with the requisite notice in April 2008, prior to the initial August 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran's right hand was medically evaluated in May 2009 and November 2014. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Application to Reopen

A March 2004 rating decision denied entitlement to service connection for right hip disability. The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision. Thus, the March 2004 rating decision became final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.156 (b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

In a February 2012 rating decision, the AOJ determined reopening of the Veteran's service connection claims was warranted; however, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Since the March 2004 rating decision, an August 2010 Board decision granted service connection for spinal stenosis. Additionally, VA has received a multitude of medical evidence-addressed in further detail below-that addresses whether the Veteran's current right hip disability is related to his service-connected spinal stenosis. This evidence was not previously of record, pertains to the bases for the prior denial, and raises a reasonable possibility of substantiating the claim. Thus, reopening of the claim is warranted.
III.  Service Connection

The Veteran asserts that service connection for a right hip disability is warranted as secondary to his service-connected spinal stenosis.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc). Effective October 10, 2006, 38 C.F.R. § 3.310  was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The Veteran initially submitted a claim for service connection for "back and hip secondary to back injury" in June 2003.

The record demonstrates treatment for low back pain since September 1982. See, e.g., March 2009 letter from R.B. In 1998, the Veteran complained of increasing left hip pain. A March 1998 x-ray revealed degenerative joint disease of the left hip. In September 2001 and August 2002, the Veteran complained of pain in both hips. In August 2005, the Veteran complained of increased bilateral hip pain. An x-ray revealed worsening of bony changes of avascular necrosis involving both hips, greater on the left.

During a February 2009 VA podiatry examination, the examiner noted that the Veteran limped due to hip problems.

In a March 2009 letter, the Veteran's treating chiropractor indicated that, based on a review of the Veteran's medical history, the low back condition could have possibly led to the Veteran's degenerative hip condition.

A July 2010 private treatment record indicated that the Veteran presented with complaints of bilateral hip pain with the right being more symptomatic. X-rays revealed severe osteoarthritis of both hips with avascular changes. A right total arthroplasty was advised.

In August 2010, the Veteran underwent a right total hip arthroplasty.

On a June 2011 VA joints examination, the VA examiner opined that it is not likely that the Veteran's current right hip condition is caused by his service-connected spinal stenosis, reasoning that spinal stenosis has not been known to cause degenerative joint disease of the hips.

A May 2012 prescription note from the Veteran's treating orthopedic physician indicated that the Veteran has had two bad hips which could have altered his gait and aggravated his low back condition.

On October 2015 VA examination, the VA examiner opined that spinal stenosis would have had to have produced a significant limp or muscle imbalance to cause degenerative joint disease in the hips. Additionally, x-rays of the lumbar spine were negative for any degenerative joint disease of the spine while x-rays of the hips reveal in 2010 degenerative joint disease, and in 2011 x-rays show bilateral total hips present indicating that the hip disease is separate and occurred before the degenerative disc disease of the lumbar spine.

In a March 2016 VA addendum, the VA physician who examined the Veteran in October 2015 opined that the right hip disability was related to the service-connected pes planus disability. The examiner noted the 2009 podiatry examination, and reasoned that the pain in his feet altered his stance and walking, which may have aggravated his hip condition.

However, in another addendum dated April 2016, the same VA physician opined that current bilateral hip disease could be related to service-connected spinal stenosis. The examiner reasoned that the Veteran has a chronic history of back pain since 1982 following a fall. He was examined and was diagnosed as having lower back pain. He continued to complain of back pain and was examined in June and July of 1993. He was diagnosed with lumbosacral strain. X-rays were normal. He exhibited reduced range of motion of the spine. Spinal stenosis is known to cause hip disease by weakening the muscles of the legs, which alters gait and can cause hip disease.

In a September 2016 addendum opinion, a different physician opined that the right hip disability is less likely than not proximately due to or the result of the Veteran's spinal stenosis. The physician reasoned that, for the hip joint to degenerate as a result of spinal stenosis, the muscles of the hip would have to be affected, producing an imbalance and putting undue pressure (limp) on alternate surfaces of the hip, which will cause degeneration of the hip. The physician found that "this did not occur in this Veteran." With regard to aggravation of the hip disability by the service-connected pes planus disability, the examiner noted that a podiatry evaluation noted an alteration of his gait by pes planus significant enough to aggravate the hip. However, available medical evidence was not sufficient to support a determination of a baseline level of severity.

Based on the foregoing, the Board finds that service connection for right hip disability secondary to service-connected disability is warranted. First, the Board notes that the Veteran has a current right hip disability, diagnosed as degenerative joint disease, status post hip arthroplasty. See, e.g., July 2010 private treatment record; see also June 2011 VA examination report. As such, the first element of establishing service connection on a secondary basis is satisfied.

As regards the second element of a secondary service connection claim, the Board notes that medical evidence suggests that both the Veteran's right hip disability may be related to both his service-connected spinal stenosis and pes planus. However, although some VA examiners have found that the Veteran's pes planus disability has aggravated the right hip disability, there is no medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred. Consequently, the requirements for secondary service connection based on aggravation are not satisfied. 38 C.F.R. § 3.310.

With regard to secondary service connection based on causation, the record contains conflicting medical evidence. Notably, although the examiners came to differing conclusions, several examiners noted that spinal stenosis can cause a hip disability, in that it would produce a limp that would lead to degeneration of the hip. Moreover, the April 2016 addendum opinion-authored by the same physician that examined the Veteran in October 2015 and previously provided a negative opinion-indicated that, based on the Veteran's longstanding history of chronic back pain, his bilateral hip disease could be related to his spinal stenosis. Although the September 2016 examiner opined that a limp "did not occur in this Veteran," the evidence of record suggests otherwise. Indeed, the February 2009 VA podiatry examination indicated that the Veteran walked with a limp.  Moreover, even a medical opinion that is flawed because stated uncertainly is entitled to some probative weight.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

In light of the above discussion, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's right hip disability, diagnosed as degenerative joint disease of the right hip, status post arthroplasty, is due to or the result of his service-connected spinal stenosis. The Board also points out that, pursuant to Mariano v. Principi, asking for another opinion at this point, where there are both positive and negative nexus opinions, could be construed as seeking to obtain additional evidence for the sole purpose of denying a claim, which is impermissible. 17 Vet. App. 305, 312 (2003); see also 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

In sum, the evidence is at least evenly balanced as to whether the Veteran's right hip disability is caused by his service connected spinal stenosis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to secondary service connection for right hip disability is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.

IV.  Increased Rating

The Veteran asserts that a higher rating is warranted for his right hand disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, a March 2003 rating decision granted service connection for laceration right hand, and assigned a 10 percent rating for laceration right hand, dorsal aspect of interosseous space, effective September 2002. In January 2008, the Veteran submitted a claim for increased rating, asserting that he would lose sensation in the hand up to 1 to 2 times per week, and could not grasp or hold any item. Throughout the appeal the Veteran's laceration of the right hand has been rated under Diagnostic Code 8516 for incomplete paralysis of the ulnar nerve.

At the outset, the Board notes that throughout the appeal VA examination reports have variously recorded involvement of the median and ulnar nerves. Incomplete paralysis of the median nerve is rated under Diagnostic Code 8515. Although various nerves appear to be affected, they all result in the same manifestations of impairment, which are contemplated by the ratings assigned. The Veteran cannot be compensated twice for the same symptomatology. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a  (2016).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2016).

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

Under Diagnostic Codes 8515 and 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar or median nerve of either the major or minor side. A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar or median nerve of the major side. With severe symptoms affecting the major side, a 50 percent rating is warranted if the median nerve is involved, and a 40 percent rating is warranted if the ulnar nerve is involved. With complete paralysis affecting the major side, a 70 percent rating is warranted if the median nerve is involved, and a 60 percent rating is warranted if the ulnar nerve is involved. 38 C.F.R. § 4.124a, Diagnostic Codes 8515-8516.

Turning to the evidence of record, on May 2008 VA examination, the examiner noted that the Veteran underwent a repair of cut to the thumb web in the right hand in 1984. The Veteran is right hand dominant. The Veteran reported a history of overall decrease in hand strength and dexterity. The Veteran reported that he often dropped objects, and that he was not able to type as rapidly as he previously could. No neurological testing was conducted. Range of motion testing was normal. Strength testing revealed 3/4 strength in abduction and opposition. The examiner diagnosed laceration right ulnar nerve.

A September 2009 VA treatment record reflects that, approximately 2 months previously, the Veteran tried to break by holding on to a railing, and twisted his shoulder in the process. He complained of occasional numbness in the arm, and denied weakness.

In November 2009, the Veteran underwent electromyograph (EMG) testing for right arm and hand numbness, which the Veteran reported started in the deltoid area and radiated up and down. On physical examination, strength, reflexes, and sensation were normal. EMG of the right upper extremity did not reveal any electrodiagnostic evidence of right cervical radiculopathy.

On November 2014 VA peripheral nerves examination, the Veteran reported that he suffered a laceration to the right hand in 1984. Specifically, a k-bar, which is bigger than a bayonet, went through his right hand at the base of his thumb. The tip of the blade protruded into his thumb between his thumb and index finger. He was left with numbness, which he indicated is along the medial aspect of his right thumb and the thumb side of his right index finger. The Veteran reported that his nerve condition impacted his career as a lead service attendant on a train, as his right hand caused him to drop things and he had severe difficulty writing when he had a lot of writing to do. The examiner diagnosed right median neuropathy involving interdigital branches to thumb and index finger. The Veteran reported moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness in the right upper extremity. Muscle strength testing was normal in the right upper extremity. The Veteran did not have muscle atrophy. Reflex examination was normal. Sensory examination showed decreased sensation for light touch in the hands/fingers. The Veteran had a scar related to his right hand disability, but it was not painful and/or unstable, or greater than 39 square centimeters. The examiner found mild incomplete paralysis of the median nerve. Radial and ulnar nerves were normal.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for mild incomplete paralysis of the ulnar or median nerve is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516. The evidence of record does not show symptoms of incomplete paralysis of the median or ulnar nerves that could be said to more nearly approximate moderate incomplate paralysis.  In this regard, VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).  Throughout the appeal period, the Veteran's right hand disability was manifested by decreased strength and dexterity, pain and numbness along the medial aspect of his right thumb and the thumb side of his right index finger, and decreased sensation to light touch in the hands/fingers. These symptoms caused the Veteran problems with holding onto objects, typing, and writing.  They do not reflect sensory symptoms that were continuous, significant, and disabling.  The November 2014 VA examiner's conclusion that the symptoms were mild rather than moderate, while not binding, is consistent with the above evidence and the guidance provided by VA's Adjudication Manual.

The Board has also considered whether the Veteran is entitled to separate evaluation under any other diagnostic code. Although the Veteran has a scar that is related to his service-connected laceration, it was noted on November 2014 examination that the scar was not painful and/or unstable, or greater than 39 square centimeters. Thus, a separate rating under Diagnostic Codes 7801-7804 is not warranted. 38 C.F.R. §§ 4.118.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the above evidence is against a higher rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. The criteria in DCs 8515 and 8516 of mild, moderate, and severe incomplete paralysis are broad enough to encompass all of the symptoms of the Veteran's right thumb and index finger median/ulnar nerve dysfunction.  The symptoms the Veteran has experienced are each manifestations of the mild incomplete paralysis caused by this disability, which are contemplated by the criteria, and not separate symptoms that are not so contemplated.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-372 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

The Board also notes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be raised as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of entitlement to a TDIU is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001). The Veteran has not contended that his service-connected disabilities render him unemployable, and the evidence does not otherwise suggest that in this case. Indeed, the Veteran indicated during the November 2014 VA examination that he was still working. Therefore, the question of entitlement to a TDIU has not been raised.


ORDER

The application to reopen the claim for entitlement to service connection for right hip disability is granted.

Entitlement to service connection for right hip disability as secondary to service-connected spinal stenosis is granted.

Entitlement to a rating in excess of 10 percent for laceration, right hand, dorsal aspect of interosseous space is denied.


REMAND

As noted above, the claim for higher ratings for left hip disability arises from a September 2010 rating decision that granted service connection and assigned an initial 10 percent rating, followed by a timely appeal by the Veteran of the initial rating assigned effective June 6, 2003.  In its June 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination and to readjudicate the claim. The Board specified that, if the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a SSOC. 

Following a November 2015 VA hip examination, a February 2016 rating decision assigned a 70 percent rating, effective May 1, 2012. The AOJ indicated that this was considered a full grant in the benefit sought on appeal. However, the AOJ did not address the staged ratings on appeal, particularly prior to the 100 percent rating assigned effective March 16, 2011. Further, in the only post-remand SSOC (dated November 2016) the AOJ did not include the issue of entitlement to increased ratings for left hip degenerative joint disease.

Here, the 70 percent rating since May 1, 2012 is not a full grant in the benefit sought on appeal. As indicated in the title page of this decision, the issue of entitlement to increased ratings for degenerative joint disease of the left hip includes several periods of staged ratings prior to the 70 percent rating effective May 1, 2012, as well as the 100 percent rating effective March 16, 2011. Moreover, the 70 percent rating assigned is not the highest rating possible under the applicable diagnostic code. 

In addition, the record does not indicate that the decision to assign a 100 percent rating from March 2011 satisfied the Veteran's appeal, to include his appeal of the initial ratings assigned prior to that date. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In light of the foregoing, the issue of entitlement to higher ratings for left hip degenerative joint disease throughout the appeal period (not including the period of temporary total disability) remains on appeal. Consequently, remand is necessary for the AOJ to reajudicate the claim.

Accordingly, the claim for an increased rating for left hip degenerative joint disease is REMANDED for the following action:

Issue the Veteran and his attorney an SSOC addressing the issue of entitlement to increased ratings for left hip degenerative joint disease. The SSOC should address all staged ratings assigned, including the initial 10 percent rating assigned from June 6, 2003, the 20 percent rating assigned from August 5, 2005, the 10 percent rating assigned from May 27, 2010 to March 16, 2011, and the 70 percent rating assigned from May 1, 2012. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


